Citation Nr: 9932879	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound, perforating superior surface and 
medial patella on the right, Muscle Group XII, currently 
evaluated at 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound with three scars, medial side of 
the left thigh, Muscle Group XV, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He was awarded the Purple Heart for wounds incurred in 
action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  During 
the pendency of this appeal, the veteran moved to Arizona, 
and jurisdiction over his case was transferred to the 
Phoenix, Arizona, RO, which is the certifying RO.

It appears to the Board that the veteran may have attempted 
to raise several other issues which are currently being 
developed at the RO.  As there has thus far been no 
adjudication on any other issues, the issues on the title 
page are the only ones before the Board at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's residuals of a shell fragment wound to the 
right knee are currently manifested by subjective complaints 
of constant knee pain and difficulty walking.  Current 
objective findings include a stable, but stiff, knee, pain in 
the patella, full flexion and extension with work, and a 
stable ligamentous examination.  X-ray evidence of moderate 
degenerative joint disease of the right knee is noted.

3.  There is no objective clinical evidence of poorly 
nourished or tender scars or peripheral nerve involvement in 
the right knee.  No more than moderate muscle damage to 
Muscle Group XII is shown.

4.  The veteran's residuals of a shell fragment wound to the 
left thigh are currently manifested by subjective complaints 
of difficulty walking.  Current objective findings include a 
large scar on the medial thigh and some muscle atrophy of the 
left buttock.  X-ray evidence of degenerative joint disease 
of the left hip is noted.

5.  There is no objective clinical evidence of quadriceps or 
hamstring muscle weakness and the ligamentous examination was 
normal.  No more than moderate muscle damage to Muscle Group 
XV is shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound, perforating 
superior surface and medial patella on the right, Muscle 
Group XII, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 4.118, 
4.12a, Plate I, Diagnostic Codes (DCs) 5256, 5257, 5260, 
5261, 5262, 5312, 7803, 7804, 7805, 8527 (1999).

2.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the right knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5003, 5010, (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997). 

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound with three scars, 
medial side of the left thigh, Muscle Group XV, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.55, 4.56, 4.71, 4.71a, 4.73, 4.118, 4.124a, Plate I, DCs 
5250, 5251, 5252, 5253, 5255, 5315, 7803, 7804, 7805, 8526 
(1999).

4.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left hip is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5003, 5010, (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Moreover, during the pendency of the appeal, the rating 
criteria for muscle injuries was revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
shell fragment wound disabilities essentially did not change 
as a result of these revisions and the veteran was provided a 
copy of the new regulations in the most recent supplement 
statement of the case, the Board finds that no prejudice will 
result to the veteran by way of appellate review of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also VAOPGCPREC 16-92 (July 24, 1992).  Although 
the Board finds no substantive differences between the 
amended provisions of the Rating Schedule and the prior 
version with respect to the ratings assigned to the veteran's 
disabilities, the amended provisions will be applied as 
"more favorable" to the veteran in light of the revisions 
to the explanatory sections of the Rating Schedule.  See 
VAOPGCPREC 11-97, pgs. 5-6 (March 25, 1997).


I.  SERVICE MEDICAL RECORDS AND INITIAL INJURY

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  Historically, service medical records 
show that the veteran was wounded in action in September 1944 
and sustained a laceration on the right knee and shell 
fragments in the left thigh.  At the Evac Hospital, the knee 
wound was debrided with removal of the foreign bodies.  
Debridement of the thigh was undertaken but the foreign 
bodies were not found.  He was transferred to a hospital in 
Italy where four wounds were identified.  First, a 
penetrating, mild wound of the right knee was noted on the 
anterior aspect and it was observed that the foreign bodies 
had been removed at the Evac Hospital.  Second, the veteran 
had a moderately severe surgical wound of the left buttock 
which was incurred in an attempt to remove the foreign 
bodies.  Third, a metallic traumatic foreign body was noted 
in the posterior aspect of the upper 1/3 of the left thigh.  
Last, a moderately severe penetrating wound in the proximal 
1/3 of the medial aspect of the left thigh was identified.  
The wounds were noted to be clean and motor and sensory 
functions were noted to be intact to the extremities.  He 
underwent secondary suturing of all wounds and was discharged 
after ten days.  The veteran was ultimately placed on light 
duty because the wounds were somewhat sensitive and prevented 
him from long marches, running, or heavy lifting.  

The service separation examination report revealed that the 
veteran was wounded in action and had shell fragment wounds 
to both legs.  On the right, the shell fragment wound 
entrance was noted to be the superior surface of the patella 
with the exit at the medial and superior aspect of the 
patella.  The entrance scar was round, about one inch in 
diameter, not adherent, and not painful.  The exit scar was 
one inch by one-half inch, not adherent, and not painful.  On 
the left, three fragment wounds were noted with the entrance 
on the medial side of the thigh about four inches below the 
femoral ring, three inches long and one inch wide, non-
painful or adherent.  A surgical exploratory scar was noted 
on the left buttock but the shell fragments had not been 
removed.  By rating decision dated in January 1946, the RO 
granted entitlement to service connection for the residuals 
of gunshot wounds to the right knee and left thigh, and 
assigned 10 percent evaluations for both.

II.  POST-SERVICE MEDICAL EVIDENCE AND PROCEDURAL HISTORY

Post service medical records are negative for treatment of 
the shell fragment wound residuals until l985.  Specifically, 
in July 1985, the veteran filed a claim for increased 
ratings.  In October 1985, he sought an evaluation for his 
shrapnel wounds because he had retired and wanted to get a 
new rating examination.  He complained that he felt a drawing 
in the left inguinal area at times and cramps in his calves.  
There were no foreign bodies felt and the scars were 
nontender.  After a VA examination, the RO denied the 
veteran's claim by rating decision dated in April 1986.  He 
again filed a claim for an increased rating in October 1988, 
which was denied by rating decision dated in May 1989.  In 
August 1995, he filed the current claims.

Outpatient treatment records show that in June 1995, the 
veteran sought treatment for a 1 1/2 month history of left knee 
pain with redness and trauma.  Physical examination revealed 
that the knees were positive for crepitus, showed full range 
of motion, and were without erythema or effusion.  A left 
knee X-ray apparently showed small medial joint narrowing 
with osteophyte formation.  No fractures, dislocations, 
effusions, or lesions were noted.  The apparent diagnosis was 
left knee osteoarthritis.  

In a September 1995 VA joints examination report, a history 
of the in-service shrapnel wounds was noted with exploration 
of the left groin but the shrapnel was not removed due the 
close proximity to the femoral artery and nerves.  A history 
of open treatment of the right knee shrapnel was also 
reported.  The veteran reflected that he had developed 
arthritis of the bilateral hips and bilateral knees over the 
years and was severely limited in his activities of daily 
living.  Physical examination revealed a well-healed, non-
tender six cm. incision in the region of the left groin.  
Range of motion of the left hip was to 100 degrees of 
flexion, 25 degrees of abduction, 15 degrees of adduction, 25 
degrees of external rotation, and 10 degrees of internal 
rotation.  The contralateral hip was demonstrated at 120 
degrees of flexion, 35 degrees of abduction, 25 degrees of 
adduction, 30 degrees of external rotation, and 15 degrees of 
internal rotation.  

Physical examination of the right knee showed an incisional 
site from the prior shrapnel wound.  There was no swelling or 
effusion of the knee.  There was mild tenderness over the 
medial and lateral patellar facets.  Range of motion was 0 to 
110 degrees, there was no ligamentous laxity to valgus or 
varus stress at 0 to 30 degrees.  Lachman's and anterior 
drawer tests were negative as well as posterior drawer 
testing.  The contralateral knee gave a similar examination.  
An X-ray of the pelvis and left lateral hip showed a residual 
1x1 cm. shrapnel fragment within the left groin region but 
not within the hip joint itself.  He had mild to moderate 
degenerative arthritis, which was similar to the 
contralateral side.  Four views of the right knee showed 
moderate degenerative arthritis, especially of the 
patellofemoral joint.  A small fragment of shrapnel was 
present in the superior medial portion of the knee.  The 
clinical impression was history of left hip and right knee 
shrapnel wounds with retained shrapnel within the left hip 
region as well as is the right knee region and mild to 
moderate degenerative arthritis of the left hip and right 
knee.

III.  BOARD REMAND AND SUBSEQUENT VA EXAMINATIONS

In February 1997, the Board remanded the veteran's claims for 
further development.  In support of his claims, the veteran 
subsequently submitted statements from family friends to the 
effect that the veteran had problems getting around because 
of his legs.  In an October 1997 VA scar examination report, 
the examiner noted a history of gunshot wounds.  The veteran 
denied any problems with the scars at the time of the 
examination.  However, the examination was rescheduled 
because the veteran had recently undergone surgery and was 
not in a condition to be examined.  

In a January 1998 VA joints examination report, a history of 
shrapnel injuries to the right knee and left proximal thigh 
was reported.  The veteran complained that his legs had never 
been the same since service, he had knee pain all the time, 
and he developed arthritis at an early age secondary to these 
problems.  He walked with the assistance of a cane, had a 
wide-based shuffling gait, and walked about one block before 
the pain became bad.  Medications included an anticoagulation 
medication and he was not able to take nonsteroidal anti-
inflammatory medications.  

Physical examination showed prominent palpable osteophytes on 
both the medial and lateral sides of the right knee.  He had 
full range of motion with some pain.  He had a stable and 
almost somewhat stiff knee to examination secondary to muscle 
stiffness.  He could do full flexion and extension with some 
work.  He had some palpable pain at the inferior aspect of 
the patella, and stable ligamentous examination.  Left thigh 
examination showed a large scar on the medial thigh and he 
also had a scar on the left buttock where he had surgery.  
Some muscle atrophy of the left buttock was noted as compared 
to the right.  

The examiner remarked that the veteran had arthritis in the 
right knee and possibly in the pelvis.  He reflected that it 
was likely that the shrapnel injury to the knee may have 
directly and/or indirectly resulted in the severe form of 
arthritis that the veteran had in the right knee.  He related 
that it was very likely that the veteran's symptomatology of 
pain in the knee was almost certainly secondary to arthritic 
symptoms which, in turn, were secondary to the shrapnel 
injury to the right knee in service.  The examiner observed 
that the scars were not tender and, although some baseline 
arthritis would be expected given the veteran's age, severe 
arthritis would certainly be expected from a shrapnel injury 
to the knee.  

Given that the veteran had good strength in his quadriceps 
and hamstring muscles and that his ligamentous examination 
was normal, the examiner acknowledged that further 
radiographic evaluation was not warranted.  The examiner 
observed that the veteran had one grade muscle atrophy on 
that side, slight weakness on the right compared to the left, 
but no effusion, no numbness (except directly around the 
incision), and motor strength functional enough to allow him 
to walk.  After a review of the X-rays, the examiner 
diagnosed moderate degenerative joint disease of the right 
and left knees.  After a review of the claims file, the 
examiner concluded that there was no change in his 
recommendations or evaluation.

In a January 1998 VA vascular surgery examination, the 
examiner noted the veteran's shrapnel injury and post-service 
deep vein thrombosis.  After a physical examination, the 
examiner remarked that it was unlikely that the veteran's 
deep vein thrombosis of the right leg was directly secondary 
to the right knee injury, although the arthritis which 
developed secondary to the right knee injury limited the 
veteran's capacity to ambulate and subsequent limitation of 
his activities may have been one of the causal factors in the 
occurrence of phlebitis.  Finally, in a May 1999 
arteries/veins examination report, the examiner noted status 
post deep venous thrombosis of the right lower extremity with 
persistent post-phlebitic syndrome throughout the years with 
significant symptoms and disability.  The examiner opined 
that the disorder was a result of post-operative foot 
surgery.

IV.  LEGAL ANALYSIS

A.  Entitlement to an Increased Evaluation for the Residuals 
of a Gunshot 
Wound, Right Knee, Muscle Group XII

Muscle Injury Residuals

At the outset, it is noted that there has been a regulatory 
change regarding the evaluation of muscle injuries.  No 
significant change occurred in the criteria as they apply to 
this claim.  Thus, consideration under the criteria may 
proceed without prejudice to the veteran.  Pursuant to DC 
5312, injury to Muscle Group XII will be evaluated 30 percent 
disabling where severe, 20 percent disabling where moderately 
severe, 10 percent disabling where moderately disabling, and 
a noncompensable evaluation is assigned for slight 
disablement.  38 C.F.R. § 4.73, DC 5312 (1999).

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56, which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  

As noted, the veteran is currently rated under DC 5312 for a 
moderate injury to Muscle Group XII and evaluated at 10 
percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, the most recent VA joints 
examination report revealed that the veteran had good 
strength in his quadriceps and hamstring muscles.  Although 
some atrophy was noted on the right as compared to the left, 
he had sufficient motor strength to allow him to walk.  In 
addition, no medial and lateral laxity was shown, and 
Lachman's and the anterior drawer signs were negative.  As 
such, the Board finds that there is no indication of loss of 
muscle substance and strength as compared to the unaffected 
side and no evidence of moderately severe impairment of 
function.  Because the veteran has shown very little, if any, 
muscle atrophy or wasting, the Board concludes that his 
residuals of a shell fragment wound to the right knee is 
appropriately compensated by the assignment of a 10 percent 
disability evaluation.  Thus, the Board can find no basis on 
which to grant a higher than 10 percent evaluation under DC 
5312.

Limitation of Motion

The Board will also consider whether the veteran is entitled 
to a separate compensable evaluation for limitation of motion 
under DCs 5003, 5010, 5256, 5257, 5258, 5260, and 5261 based 
upon arthritis, ankylosis of the knee, knee impairment, 
cartilage impairment, and limitation of motion of the leg.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  On the recent VA examination, the veteran's range of 
motion of the right knee was reported as flexion to 100 
degrees and extension to 0 degrees (with 0-140 degrees 
considered anatomically normal).  Therefore, the Board can 
find no basis under DC 5256 to grant the veteran a 
compensable evaluation.

Further, the evidence does not indicate that veteran 
currently experiences an impairment of his right knee under 
DC 5257.  The most recent medical records do not reveal 
objective clinical evidence of recurrent subluxation or 
lateral instability.  Moreover, there is no evidence of 
synovial thickening or effusion.  Thus, the clinical findings 
do not support a finding of recurrent subluxation or lateral 
instability sufficient to warrant an evaluation under this 
code.  In addition, there is no evidence of cartilage 
involvement and a compensable evaluation would not be 
available under DC 5258 or DC 5259.  Finally, the most recent 
VA examination report reveals that the veteran had range of 
motion of the right knee from 0-100 degrees; therefore, there 
is no basis on which to grant a compensable evaluation for 
limitation of flexion of the leg (DC 5260) or limitation of 
extension of the leg (DC 5261).  

Nonetheless, after reviewing the evidence on file, it is the 
conclusion of the Board that a separate 10 percent evaluation 
for arthritis of the right knee is in order.  Specifically, 
X-ray evidence dated in September 1995 indicated that the 
veteran had moderate degenerative arthritis of the 
patellofemoral joint.  Right knee arthritis was also 
demonstrated in a January 1998 VA joint examination report.  
Under DC 5010-5003, a 10 percent evaluation is warranted with 
X-ray evidence of arthritis when the limitation of motion is 
noncompensable.  In this case, limitation of motion is 
noncompensable under DCs 5260 and 5261; accordingly, a 10 
percent evaluation is warranted under DC 5010-5003 with 
confirmed X-ray evidence of arthritis.

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5003-5010.  Further, 
the clinical evidence of record, including the VA 
examinations, simply do not show that the veteran's symptoms 
satisfy the schedular criteria for a higher rating.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 10 
percent rating and the separate compensable evaluation for 
arthritis, and indicia of a higher rating, such as atrophy, 
muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Residual Scarring

In evaluating the scar residuals, the Board notes that the 
scars at issue are located on the anterior aspect of the 
veteran's right knee as described in the service medical 
records and as noted in the photographic evidence submitted 
to the Board.  Under DC 7804, a 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(1999).  A 10 percent evaluation is also warranted under DC 
7803 for superficial scars that are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (1999).  All 
other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805 (1999).  

First, the Board finds that the objective findings of the 
veteran's residual scarring of the right knee do not warrant 
a separate compensable evaluation under DCs 7803 or 7804.  
Specifically, there is no evidence that the scars are poorly 
nourished or tender.  Thus, a compensable rating would not be 
available under either of these codes.  Next, DC 7805 permits 
an evaluation based on the limitation of function of the part 
affected by a scar, in this case the right knee.  However, 
the veteran is already rated for limitation of motion of the 
right knee under DC 5003.  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1999); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Therefore, there is no basis under which to 
grant a separate compensable rating based on limitation of 
motion due to residual scarring under DC 7805.  

Peripheral Nerve Involvement

The Board will also consider whether the veteran has 
experienced peripheral nerve involvement as a result of the 
right knee shell fragment wounds.  Looking again at the time 
of the initial injury, the Board notes that the September 
1944 shrapnel injury to the right knee did not appear to 
include any neurological involvement.  Specifically, there 
was no reported neurological involvement at the time of the 
initial treatment at the Evac Hospital.  Moreover, a hospital 
treatment note after the veteran was transferred indicated 
that the motor and sensory functions were intact.  Further, 
post-service medical evidence is negative for peripheral 
nerve involvement.  Thus, there is no evidence of peripheral 
nerve involvement and no basis on which to assign a separate 
compensable evaluation under any relevant neurologic 
diagnostic code.

B.  Entitlement to an Increased Evaluation for the Residuals 
of a Gunshot
Wound, Left Thigh, Muscle Group XV

Muscle Injury Residuals

As described in the claim for a right knee disability above, 
the Board finds that no significant change occurred in the 
muscle injury criteria as they apply to the veteran's claim 
for an increase of his left thigh disability.  Thus, 
consideration under the criteria may proceed without 
prejudice to the veteran.  Pursuant to DC 5315, injury to 
Muscle Group XV, the adduction of the hip group, will be 
evaluated at 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling where 
moderately disabling, and a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5315 
(1999).  The same guidance in rating muscle injuries set out 
at 38 C.F.R. § 4.56 is for application here.

As noted, the veteran is currently rated under DC 5315 for a 
moderate injury to Muscle Group XV and evaluated at 10 
percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, although some muscle atrophy 
was noted in the most recent VA joints examination report, 
the examiner identified the atrophy as associated with the 
veteran's service-connected left buttocks disability and not 
of the left thigh itself.  Further, some atrophy was noted on 
the right, but this appeared to be related to the veteran's 
right knee disability and not the left thigh wounds.  As 
such, the Board finds that there is no indication of loss of 
muscle substance and strength as compared to the unaffected 
side and no evidence of moderately severe impairment of 
function.  Because the veteran has shown very little, if any, 
muscle atrophy or wasting, the Board concludes that his 
residuals of a shell fragment wound to the left thigh is 
appropriately compensated by the assignment of a 10 percent 
disability evaluation.  Thus, the Board can find no basis on 
which to grant a higher than 10 percent evaluation under DC 
5315.

Limitation of Motion

In evaluating limitation of motion, the Board will consider 
the relevant diagnostic codes for a hip disability.  The 
Board will also review the relevant diagnostic code for 
arthritis.  As noted above, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1999).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Further, under DC 5250, hip ankylosis in favorable flexion at 
an angle between 20 and 40 degrees with slight adduction or 
abduction warrants a 60 percent evaluation; a 70 percent 
evaluation may be assigned with intermittent ankylosis.  A 90 
percent evaluation may be warranted for unfavorable 
ankylosis, with the foot not reaching the ground and 
necessitating crutches.  Under DC 5251, extension of the 
thigh limited to 5 degrees my be assigned a 10 percent 
evaluation.  Flexion limited to 45 degrees warrants a 10 
percent evaluation under DC 5252.  A 20 percent evaluation 
may be assigned with flexion limited to 30 degrees; a 30 
percent evaluation for flexion limited to 20 degrees; and, a 
40 percent evaluation for flexion limited to 10 degrees.  

Under DC 5253, limitation of rotation or adduction of the 
thigh warrants a 10 percent evaluation.  Limitation of 
abduction of the thigh warrants a 20 percent evaluation.  
Malunion of the femur with slight, moderate, or marked knee 
or hip disability warrants 10, 20, or 30 percent evaluations, 
respectively, under DC 5255.  Fracture of the surgical neck, 
or shaft or anatomical neck of the femur with nonunion and 
without loose motion warrants a 60 percent evaluation.  An 80 
percent evaluation may be warranted with a fracture of the 
shaft or anatomical neck of the femur with nonunion and with 
loose motion.

As an initial matter, the Board notes that the evidence does 
not support a finding of ankylosis of the left hip.  In the 
June 1995 VA examination, the veteran demonstrated a full 
range of motion of the left hip.  A September 1995 VA 
examination also showed a certain amount of range of motion.  
Therefore, because the evidence does not show ankylosis of 
the left hip, there is no basis under DC 5250 for a 
compensable rating.  

Further, the Board notes that the September 1995 VA 
examination showed flexion to 100 degrees (with 125 degrees 
considered anatomically normal), and abduction to 25 degrees 
(with 45 degrees normal).  In the most recent VA joints 
examination report indicated that the veteran was able to 
walk and observed that his wide-gait stance was not related 
to his service-connected disability.  Based on the above 
evidence, there is no basis on which to assign a compensable 
evaluation for limitation of extension of the thigh (DC 
5251), limitation of flexion of the thigh (DC 5252), or 
impairment of the thigh (DC 5253).  In addition, there does 
not appear to be evidence of a bony abnormality of the femur 
and a separate compensable evaluation for impairment of the 
femur (DC 5255) is not warranted.

Although the veteran is not entitled to a compensable rating 
based on limitation of motion of the left thigh, DC 5003 
provides that in the absence of limitation of motion (as in 
this case), a 10 percent evaluation is for application with 
X-ray evidence of involvement of 2 or more major joints or 
two or more minor joint groups.  A 20 percent evaluation may 
be assigned with occasional incapacitating exacerbations.  
Here, X-ray evidence showed mild to moderate degenerative 
arthritis in the hip joint in September 1995.  Based on 
confirmed X-ray evidence of degenerative joint disease of the 
left hip, a separate 10 percent evaluation is warranted for 
arthritis under DC 5003.  See 38 C.F.R. § 4.45.

Residual Scarring

The above cited regulations with respect to scar residuals 
are applicable to the veteran's claim for an increased rating 
for his left thigh disability.  In a September 1995 VA 
examination report, the veteran was noted to have a well-
healed, non-tender 6 cm. scar in the region of the left 
groin.  No particular diagnosis was made with respect to the 
scar.  In an abbreviated scar examination report dated in 
October 1997, the veteran denied any problems with the scar.  
The left thigh scar was again noted in a January 1998 VA 
joints examination but no diagnosis with respect to the scar 
was made.  Based on the above, the Board finds that the 
evidence does not show that the scar is poorly nourished, 
with repeated ulcerations, or tender and painful on objective 
demonstration.  This is further supported by photographic 
evidence contained in the claims file where it appears to the 
Board that the scar, although quite noticeable, is well 
healed.  Thus, there is no basis on which to grant a separate 
compensable evaluation for residual scarring of the left 
thigh.


Peripheral Nerve Involvement

The Board will also consider whether the veteran has 
experienced peripheral nerve involvement as a result of shell 
fragment wounds to the left thigh.  At the time of the 
initial injury to the left thigh, there was no evidence of 
neurologic involvement.  The only notation in the service 
medical record on the issue noted that the veteran's motor 
and sensory functions were intact.  In addition, there is no 
post-service evidence of nerve damage due to the shell 
fragment wound.  Thus, the Board finds that there is no 
evidence of peripheral nerve involvement and no basis on 
which to assign a compensable evaluation under any relevant 
neurologic diagnostic code.

V.  Conclusion

With respect to the veteran's right knee and left thigh 
disabilities, the Board observes that the veteran has 
complained of, and examination has disclosed, pain primarily 
in the area of the right knee.  As directed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board has considered 
functional loss due to pain, under 38 C.F.R. § 4.40 (1999), 
and weakness, fatigability or incoordination of the right 
knee and left thigh, pursuant to 38 C.F.R. § 4.45 (1999).  
However, in light of the evidence showing only mild atrophy 
of the left buttock, nearly full range of motion, as well as 
the objective medical evidence indicating that the veteran's 
right knee is functional and the veteran can walk, and the 
consideration of additional diagnostic codes addressing the 
issues of weakness, fatigability, and incoordination of the 
right knee and left thigh, the Board finds that the veteran's 
right knee and left thigh disabilities do not demonstrate 
such pain, weakness, fatigability or incoordination as would 
warrant a higher independent evaluation under the criteria of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, weakness, and the like, the Board concludes that the 
veteran's service-connected right knee and left thigh 
disabilities are appropriately compensated by the separate 
assignment of a 10 percent disability evaluation each for 
arthritis, in addition to the already 10 percent evaluation 
each for muscle damage.  

In conclusion, the Board has considered the veteran's written 
statements that his disabilities are worse than currently 
evaluated and the statements of his neighbors that he had 
difficulty walking.  Although the statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  Further, the 
veteran's friends are not competent to make a medical 
connection between the veteran's symptoms and his service-
connected disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriate as currently evaluated, except that a separate 10 
percent evaluation is warranted for arthritis of the right 
knee and a separate 10 percent evaluation is warranted for 
arthritis of the left thigh.  


ORDER

The claim for entitlement to an increased evaluation for the 
residuals of a gunshot wound, perforating superior surface 
and medial patella on the right, Muscle Group XII, currently 
evaluated at 10 percent disabling, is denied; but a separate 
disability rating of 10 percent, but no more, for 
degenerative changes of the right knee is granted, subject to 
the law and regulations governing the awards of monetary 
benefits.

The claim for entitlement to an increased evaluation for the 
residuals of a gunshot wound with three scars, medial side of 
the left thigh, Muscle Group XV, currently evaluated at 10 
percent disabling, is denied; but a separate disability 
rating of 10 percent, but no more, for degenerative changes 
of the left hip is granted, subject to the law and 
regulations governing the awards of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeal

 

